410 F.2d 753
UNITED STATES of America, Plaintiff-Appellee,v.Benjamin Franklin HANKINS, Defendant-Appellant.
No. 26362.
United States Court of Appeals Fifth Circuit.
May 2, 1969.

Farese, Farese & Jones, John B. Farese, Ashland, Miss., for appellant.
H. M. Ray, U.S. Atty., J. Murray Akers, Asst. U.S. Atty., Oxford, Miss., for appellee.
Before BROWN, Chief Judge, GODBOLD, Circuit Judge, and CABOR, District Judge.
PER CURIAM:


1
The record demonstrates that appellant adequately preserved an exception to the court's failure to give a requested instruction on insanity.  Oral argument demonstrated that the case must be reversed and remanded for retrial under Blake v. United States, 5 Cir.  (en banc) 1969, 407 F.2d 908 and it was so ordered from the bench.


2
Reversed and remanded.